Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151772                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 151772
                                                                    COA: 325040
                                                                    Muskegon CC: 06-052883-FH
  DAVID MAURICE JONES,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 29, 2015 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2016
         p0718
                                                                               Clerk